Citation Nr: 0632350	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-11 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to increased initial evaluations for atopic 
dermatitis, evaluated as 10 percent disabling from October 
21, 2000, and 30 percent disabling from March 6, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant had active service from October 1996 to October 
2000.

This claim comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that granted service connection for atopic 
dermatitis, and assigned a 10 percent disability rating, 
effective October 21, 2000.  

In the July 2005 supplemental statement of the case (SSOC), 
the appellant's disability rating for atopic dermatitis was 
increased to 30 percent, with an effective date of March 6, 
2001.  A review of the record shows the appellant perfected 
an appeal from the evaluation initially assigned and he is 
presumed to be seeking the highest evaluation possible.  See 
AB v. Brown, 6 Vet. App. 35, 39 (1993).  As the RO has rated 
this disability under Diagnostic Code 7806, an evaluation in 
excess of 10 percent is possible and the appeal as to this 
issue continues.


FINDINGS OF FACT

1.  Prior to March 6, 2001, the appellant's service-connected 
atopic dermatitis was manifested by an occasionally itchy 
rash on his arm, elbows, neck, eyelids, and chest.

2.  Prior to March 6, 2001, the appellant's service-connected 
atopic dermatitis was not manifested by exudation, constant 
itching, extensive lesions, or marked disfigurement.

3.  From March 6, 2001, the appellant's service-connected 
atopic dermatitis is manifested by an itchy, dry skin rash on 
the neck, upper arms, chest, back, and occasionally the eyes, 
requiring treatment with topical corticosteroids.

4.  From March 6, 2001, the appellant's service-connected 
atopic dermatitis is not manifested by ulceration or 
extensive exfoliation or crusting, systemic or nervous 
manifestations, or exceptional repugnance.

5.  From August 30, 2002, the appellant's service-connected 
atopic dermatitis is not manifested by involvement of more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected or constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during any 12 month period.

6.  Referral for extraschedular consideration is not 
warranted in this case.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for atopic dermatitis were not met from October 21, 
2000, to March 5, 2001.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.118, 
Diagnostic Code 7806 (effective prior to August 30, 2002).

2.  The criteria for an initial rating in excess of 30 
percent rating for atopic dermatitis were not met from March 
6, 2001.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 
2005); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7806 
(effective prior to and from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§  3.102, 3.156(a), 3.159 and 3.326(a) (2005).  



Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of March 2001 and 
August 2004 letters from the RO to the appellant.  These 
letters informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.  The March 2001 letter was issued prior to the initial 
adjudication of this claim in March 2002, and there is 
accordingly no prejudicial timing defect under Pelegrini.

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals of Veterans Claims 
(Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the March 2001 and August 2004 letters, the appellant was 
not provided with notice as to the means by which a 
disability rating and effective date for the disability 
benefit award on appeal are determined.  However, this 
information was provided to the appellant in the initial 
March 2002 rating decision that is the basis for the appeal, 
as well as in the January 2004 statement of the case (SOC) 
and the January 2004, March 2004, and July 2005 supplemental 
statements of the case (SSOC), as were the statutory bases 
for the appellant's 10 percent and 30 percent disability 
ratings.  Since the appellant received adequate notice 
through these sources, the Board finds no prejudice to the 
appellant by proceeding with review, particularly in view of 
the fact that no change in his compensation or effective date 
is awarded herein.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) (when the Board addresses in a decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice and 
opportunity to respond and, if not, whether the claimant will 
be prejudiced thereby).  

Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records and post-service VA 
medical center medical records.  The reports from a December 
2004 VA examination are also included.  The appellant was 
afforded the opportunity to request a hearing and did so, but 
failed to appear at the hearing.  To date, he has not 
provided good cause for missing that hearing, nor has he 
requested a new one.  The Board has carefully reviewed the 
appellant's statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The United States 
Court of Appeals for the Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Regarding the claim for an increased evaluation for his 
atopic dermatitis, the Board notes that when the appellant 
initiated his appeal of this issue, he was appealing the 
original assignment of a disability evaluation following the 
award of service connection.  Thus, the severity of this 
disability is to be considered during the entire period from 
the initial assignment of a disability rating to the present 
time.  See Fenderson v. West¸ 12 Vet. App. 119 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); citing Gilbert, 1 Vet. App. at 54.

Furthermore, in accordance with 38 C.F.R. §§ 4.1, 4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disability at issue and has found 
nothing which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  

In a March 2002 rating decision, the RO granted service 
connection and assigned a 10 percent rating for atopic 
dermatitis, effective October 2000.  The veteran appealed 
that decision with respect to the 10 percent rating.  
Therefore, separate ratings may be assigned for separate 
periods of time based on the facts found.  See Fenderson, 
supra.

At the time the veteran filed his claim in March 2001, eczema 
was rated at a noncompensable level with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area; a 10 percent evaluation was assigned for 
eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area; a 30 percent evaluation 
was assigned for eczema with constant exfoliation or itching, 
extensive lesions, or marked disfigurement; and a 50 percent 
evaluation was assigned for eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or which was exceptionally repugnant.  See 
38 C.F.R. § 4.118, DC 7806.

For the period from October 21, 2000 until March 5, 2001, the 
appellant was evaluated at 10 percent, indicating the 
presence of exfoliation, exudation or itching that involved 
an exposed surface or extensive area.  A 30 percent 
disability rating will not be assigned unless there is 
evidence of exudation or itching constant, extensive lesions, 
or marked disfigurement.  The only medical records from this 
time period are the appellant's service medical records, 
which show that he was seen multiple times while in service 
for complaints involving an occasionally itchy rash on his 
arm, elbows, neck, eyelids, and chest.  The diagnosis was 
atopic dermatitis.  Upon discharge, it was noted that the 
appellant had been having irritated skin on his face, neck, 
arms, and legs and that a diagnosis of atopic dermatitis was 
present in his medical record.  As there is no mention in 
these records of exudation, constant itching, extensive 
lesions, or marked disfigurement, an increase in the 
appellant's disability rating to 30 percent is not warranted 
for any portion of this time period.

The RO assigned a 30 percent rating for the veteran's atopic 
dermatitis from March 6, 2001.  The appellant's medical 
records from this period reflect regular treatment for an 
itchy, dry skin rash on his neck, upper arms, chest, back, 
and occasionally his eyes.  He was consistently treated with 
a topical hydrocortisone or triamcinolone cream.

At a December 2004 VA examination, the appellant reported a 
history of atopic dermatitis since 1996 and stated he had a 
constant rash on his hands and an occasional outbreak on his 
arms, neck, upper back, trunk, and lower extremities.  At the 
time of the examination, he claimed that it was active in 
both hands, worse on the left than the right, and that it 
caused itching, crusting, and shedding of the skin.  He used 
hydrocortisone cream and reported no functional impairment or 
loss of time from work.

The VA examiner found lesions on the dorsum of the 
appellant's left hand on three fingers at the 
metacarpophalangeal (MCP) joints of the index finger, long 
finger, and thumb.  There was crusting, but no ulceration or 
exfoliation, tissue loss, induration, inflexibility, or hypo 
or hyperpigmentation.  The abnormal texture was less than six 
square inches and he had no limitation of motion.  On the 
appellant's right hand, the examiner found lesions on the 
dorsum at the MCP joints of the index finger, longer finger, 
and thumb, but no ulceration, exfoliation, crusting, tissue 
loss, induration, inflexibility, hypo or hyperpigmentation, 
abnormal texture, or limitation of motion.  The lesions to 
the exposed area were 5 percent and the lesions relative to 
the appellant's whole body were 2 percent.  There are no 
further mentions of lesions on the appellant's body.

In this regard, the evidence shows that, since March 2001, 
the veteran's atopic dermatitis has involved an extensive 
area, as it has at times covered his neck, upper arms, chest, 
eyes, back, and lower legs.  The December 2004 VA examination 
noted by history that this condition covered 2 percent of the 
veteran's body, which does not constitute an extensive area.  
However, the veteran also reported that this condition caused 
itching that made it difficult to sleep and crusting was 
observed.  There is no evidence that this condition has 
resolved.  Thus, a 30 percent rating is supported for the 
veteran's atopic dermatitis under the criteria for evaluating 
eczema in effect when the claim was filed.  However, by that 
same token, without ulceration, extensive exfoliation or 
crusting, systemic or nervous manifestations, or exceptional 
repugnance, the appellant's condition does not meet the 
criteria for a 50 percent rating under these criteria during 
any portion of the appeal period at issue.

During the course of this appeal, VA issued new regulations 
for evaluating skin disabilities, effective August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The veteran 
was notified of this regulatory change in a rating decision 
and a statement of the case issued in January 2004.  The 
Board is required to consider the claim in light of both the 
former and revised schedular rating criteria to determine 
whether an increased rating for the veteran's skin condition 
is warranted.  

VA's Office of General Counsel has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  However, the veteran does get the 
benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See VAOPGCPREC 3-00.  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. § 5110(g).  

Under the revised criteria, DC 7806 provides a 30 percent 
evaluation if there is evidence of exposure from 20 percent 
to 40 percent of the entire body or 20 percent to 40 percent 
of exposed areas affected; or the need for systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  Id.  The highest rating 
allowable pursuant to this Code, 60 percent, requires 
evidence of exposure of more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected; or 
the need for constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs during 
the past 12-month period.  Id.

In this case, the VA examiner found that the appellant's 
lesions covered only 5 percent of the exposed area and only 
2 percent relative to the whole body.  Although his post-
service medical records appear to reflect a higher percentage 
of coverage during flare-ups of his condition, this 
percentage is never expressed numerically in the notes.  As 
another indicator of the severity of the appellant's 
condition, his post-service medical records show that the 
only treatment the appellant received for his condition was 
topical corticosteroid creams.  There is no evidence in the 
record to indicate that the appellant has ever been 
prescribed systemic corticosteroids or other systemic 
immunosuppressive therapy to treat his condition, or that 
these drugs have been required almost constantly during any 
12 month period.  He therefore does not meet the criteria for 
a 60 percent disability rating under the revised regulations 
during any portion of this time period.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the appellant, as required by 
Schafrath v. Derwinski¸ 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the impairment 
of the appellant's earning capacity due to the disability at 
issue.  The appellant has not required frequent 
hospitalization for this disability, was not required to take 
time off work because of the disability or the pain he 
experiences because of it, and the manifestations of this 
disability are not in excess of those contemplated by the 
schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown¸ 9 Vet. App. 88, 95 (1996); Bagwell v. Brown¸ 9 Vet. 
App. 337 (1996).


ORDER

Entitlement to increased initial evaluations for atopic 
dermatitis, evaluated as 10 percent disabling from October 
21, 2000, and 30 percent disabling from March 6, 2001, is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


